Case 2:20-cv-11480-KM-JBC Document 5-3 Filed 09/21/20 Page 1 of 3 PagelD: 95

EXHIBIT C

 
Case 2:20-cv-11480-KM-JBC Document 5-3 Filed 09/21/20 Page 2 of 3 PagelD: 96

ae ee ® DEMAND FOR ARBITRATION
AMERICAN ARBITRATION ASSOCIATION CONSUMER ARBITRATION RULES

Complete this form to start arbitration under an arbitration agreement in a contract.

i. Which party is sending in he filing d documents? (c hank one) | ie Consunier D Business
lo Briefly expla in the dispute: -
| Breach of Contract for Timeshare, Violation of Florida'a Deceptive and Unfair Trade Practices Act: Fraud in the Inducement

3 Specify the amount eke money in disp ite, if any: $ 58,000

7 Gite any Giler relief you are seeking: ee

Al Attorney Fees WJ Interest M1 Arbitration Costs (1 Other; explain:

5, identify the requested city and state for the hearing if an in-person hearing is held
| City: New York State: New York [=] |

6. Please prota: contact information for both the Consumer a ane the © Business. Attach eal itena! sheers or forms as i Nesces.
1 a

| Cohauiner
| , Marnie: Bradley B. Heisman and Julia Maton
| Ad dress: 26 Lake — Bie

C ity: Montville

 

| State: New Jersey [=] | Zip Code: 07045
_ teleprione 02) B12 3749 Fax:

| Email dela julia@new “Ben. info bohs246e@gmall.com

|
| Consumer's + Representative (if nnewn):

'

i Name: Wolfgang Heimer]

i
| Firm: Heimer! Law Firm
|
|
|

 

Address: 32 Dumont Road Box 964

City: Far Hills State New Jersey [=] | Zip Code: 07931

|

|
mace mee 7 coer ve aan “ a Lea nn li ihr Li
Telephone: 908 4 470- 0200 Fax 908 470-0201

 

Email Address: * wolgangé@HelmerlLawFiem. com
| | Business:
| Name: Wyndham Vacation Resorts Ine

“Address 6277 1 Sea 1 Harbor Drive

| City: Orlando | State: Florida [=] “pc Code: 32831

Telephone: ne 626- — | Fax: (407) 626-9224

_ Email Address caine. harockerwy n.com

American Arbitration Association, Case Filing Services, 1101 Laurel Qak Road, Suite 100, Voorhees, NJ 08043
https://www.adr.org | AAA Customer Service 1-800-778-7879
Case 2:20-cv-11480-KM-JBC Document 5-3 Filed 09/21/20 Page 3 of 3 PagelD: 97

AMERICAN ARBITRATION ASSOCIATION"

| Name: UNKNOWN

 

Firm:
i Address
|---- oe nae
' City State: Select...
' Telephone: Fax:

 

Email Address
i Date

 

7. Send a copy of this completed form to the AAA together with:

* Acopy of the court order, if arbitration is court-ordered.

Zip Code:

A clear, legible copy of the contract containing the parties’ agreement to arbitrate disputes;

DEMAND FOR ARBITRATION
CONSUMER ARBITRATION RULES

The proper filing fee (filing fee information can be found in the Costs of Arbitration section of the Consumer Arbitration Rules); and

8.Send a copy of the completed form and any attachments to all parties and retain a copy of the form for your records.

To file by inail, send the initial filing docurnents and the filing fee to: AAA Case Filing Services, 1101 Laurel Oak Road, Suite 100,

Voorhees, NJ 08043

To file online, visit www.adr.org and click on File or Access Your Case and follow directions To avoid the creation of duplicate filings,
the AAA requests that the filing documents and payment be submitted together. When filing electronically, no hard copies are required.

 

 

Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to
all consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. If you
believe that you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.

Pursuant to New Jersey Statutes § 2A:23B-1 et seg, consumers with a gross monthly income of less than 300% of the federal poverty
guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all consumer
agreements subject to the New Jersey Arbitration Act, and to all consumer arbitrations conducted in New Jersey. If you believe that
you meet these requirements, you must submit a completed Affidavit for Waiver of Fees, available on our website.

 

American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043

https://www.adr.org | AAA Customer Service 1-800-778-7879

 

 

 
